Joseph W. Zima, Legal Counsel Unified School District No. 501 624 W. 24th Street Topeka, Kansas  66611
Dear Mr. Zima:
As legal counsel for Unified School District No. 501 (USD 501), you request our opinion regarding the name of a school district as it should appear on a deed for real property owned by the school district. You raise this issue because during a recent search of the real property files of USD 501, you discovered that deeds for real property owned by USD 501 listed the school district in fifteen different ways, including "USD #501," "Unified School District #501," "School District #501," "Board of Education (Bishop)," "Topeka Board of Education," and "Whitson Elementary School."
"Each unified district shall be designated by the name and style of `unified school district No. (the number designated by the state superintendent), county (naming the home county of the unified district), state of Kansas,' and by such name may . . . hold such realand personal property as it may require (acquire)."1 The unified school district you represent is identified as "Unified School District No. 501, Shawnee county, Kansas."2 In our opinion, a deed for real estate owned by the school district should include the name of the school district in that form.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Richard D. Smith Assistant Attorney General
CJS:JLM:RDS:jm
1 K.S.A. 72-8201 (emphasis added).
2 See K.S.A. 72-8158.